Citation Nr: 9926462	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-19 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had over 21 years active military service ending 
with his retirement in January 1967.  He died on June [redacted], 
1998.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision by 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A  notice of 
disagreement was received in September 1998, a statement of 
the case was issued in October 1998, and a substantive appeal 
was received in November 1998.  In May 1999, the appellant 
and her daughter testified at a personal hearing in 
Washington, DC before the undersigned member of the Board.  
At that hearing, she presented additional evidence and waived 
her right to have such evidence considered first by the RO.

At her personal hearing, the appellant raised the issue of 
entitlement to death pension benefits.  This issue, however, 
is not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.



FINDING OF FACT

There is no medical evidence of record of a nexus between the 
cause of the veteran's death and any disease or injury 
incurred in or aggravated by his period of active military 
service. 


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  Service connection for the 
cause of the veteran's death may be granted if a disorder 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310.  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

However, before proceeding to the merits of the appellant's 
claim, the Board must first consider whether she has 
established a well-grounded claim for service connection.  In 
this regard, she must submit evidence sufficient to justify a 
belief by a fair and impartial individual that her claim is 
meritorious or capable of substantiation.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  
Where, as in the present case, the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded under section 5107(a).  Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).

The veteran died on June [redacted], 1998.  His death certificate 
lists the cause of death as cerebral vascular accident with 
arteriosclerotic heart disease listed as a significant 
condition contributing to death.  At the time of his death, 
service connection had not been established for any 
disability.  

The appellant contends that the veteran experienced stress 
during his period of service and that this stress led to the 
cerebral vascular accident (CVA) and arteriosclerotic heart 
disease that caused his death.  At her May 1999 personal 
hearing, the appellant testified that the veteran saw combat 
during World War II and made103 parachute jumps.  She 
indicated that the veteran was in Korea during the Korean War 
serving in a tank battalion.  She indicated further that the 
veteran told her that he suffered a heart attack while in 
service, but that he did not seek medical treatment.  The 
appellant's daughter testified that the veteran suffered from 
job-related stress in service when training troops to be sent 
over to fight in Vietnam, and when he was stationed in 
France, and France pulled out of NATO.  

Service medical records noted no complaints of, or treatment 
for, CVA or arteriosclerotic heart disease.  A month before 
separation, the veteran was hospitalized for symptoms that, 
upon admission, led his treating physicians to consider a 
number of possible disorders, including myocardial 
infarction.  Upon further evaluation, however, it was 
determined that the veteran had infectious hepatitis.  The 
hospitalization report noted "no history of cardiovascular 
disease."  The veteran's separation examination report 
indicated that the veteran's head and heart were normal, the 
results of an electrocardiogram test were noted to be within 
normal limits, and the veteran denied a history of pain in 
the chest, palpitation, or a pounding heart.  

Medical treatment records indicate that after separation from 
service, the veteran received his medical treatment from a US 
Air Force Hospital.  In January 1976, treatment records 
indicated complaints of sudden sharp chest pains.  In 
December 1977, he again complained of sudden onset of 
substernal chest pain.  These treatment records noted "no 
previous history of cardiovascular disease."  
Arteriosclerotic heart disease was diagnosed in January 1978.  
The veteran suffered a CVA in March 1989.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including arteriosclerosis, brain thrombosis, and brain 
hemorrhage, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

After reviewing the evidence of record, the Board is unable 
to find the necessary medical evidence of a link to service 
to well-ground the appellant's claim.  Although the appellant 
and her daughter may sincerely believe that the veteran's 
death was related to service, it has not been shown that they 
are competent to render opinions as to medical causation.  
Such opinions must be rendered by trained medical personnel.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no medical evidence that any cardiovascular or 
cerebrovascular disorder was manifested during service or 
within one year of discharge from service.  It appears that 
the veteran's cardiovascular problems were first manifested 
in 1976, approximately 9 years after discharge from service.  
There is thus no medical evidence of any continuity of 
symptoms to link the disorder which eventually caused death 
to the veteran's service.  Further, there is no medical 
opinion otherwise suggesting that the veteran's 
cardiovascular disease was related to service.  In this 
regard, the Board acknowledges correspondence from Rudolph J. 
Maier, M.D., who stated, "it is clear that severe and 
repeated stress is a factor in the promotion of heart 
disease.  This is particularly so if the heart disease found 
its origins during active duty.  This letter is written to 
indicate that heart disease due to military service is at 
least possible, and in some cases probable."  However, Dr. 
Maier's opinion is general in nature and does not relate the 
particular veteran's disease to his service.  It is 
speculative and insufficient to satisfy the requirement of 
medical evidence of a nexus between a veteran's disorder and 
service.  The Board notes that Dr. Maier's letter does not 
point to specific evidence that the veteran ever experienced 
the type of "severe and repeated stress," that Dr. Maier 
believes is a factor in the promotion of heart disease.  
Furthermore, Dr. Maier does not explicitly state that this 
veteran's heart disease was due to service, merely that 
"heart disease due to military service is at least possible 
and in some cases probable."  As such, his opinion is no 
more probative regarding the link between heart disease and 
the veteran's service, than would be evidence from a medical 
treatise or textbook.  However, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that "for purposes of 
determining whether a claim is well grounded, medical 
treatise evidence . . . [is] insufficient to satisfy the 
requirement of medical evidence of a nexus because 'none of 
[the treatise evidence] provides medical evidence 
demonstrating a causal relationship between this appellant's 
[service and his current disorder].'"  See Sacks v. West, 11 
Vet. App. 314, 316 (1998) (citing Libertine v. Brown, 9 Vet. 
App. 521 (1996) and Beausoleil v. Brown, 8 Vet. App. 459 
(1996))(italics in original). 

The Board recognizes the veteran's lengthy and honorable 
service to his country, and sympathizes with the appellant's 
loss.  However, the record does not contain medical evidence 
of a nexus or link between the veteran's service and either 
CVA or arteriosclerotic heart disease.  Because of the lack 
of competent evidence of such a relationship, the claim for 
service connection for the cause of the veteran's death is 
not well grounded.  Simply put, what is missing is a non-
speculative medical opinion or medical evidence that 
indicates that the veteran's CVA or arteriosclerotic heart 
disease were in some way causally related to his military 
service.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views its discussion as sufficient 
to inform the appellant of the elements necessary to complete 
her application for a claim for service connection for the 
claimed disability.  Id.


ORDER

The appeal is denied.




		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals


 

